Rose, J.E
Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered December 16, 2011, convicting defendant upon his plea of guilty of the crimes of criminal sale of a controlled substance in the third degree, criminal possession of a weapon in the second degree and criminal possession of a controlled substance in the third degree.
*998Defendant pleaded guilty to criminal sale of a controlled substance in the third degree, criminal possession of a weapon in the second degree and criminal possession of a controlled substance in the third degree in full satisfaction of a seven-count indictment and waived his right to appeal. In accordance with the plea agreement, County Court thereafter sentenced him, as a second felony offender, to an aggregate prison term of 12 years, to be followed by five years of postrelease supervision. Defendant now appeals.
We affirm. By entering a knowing, voluntary and intelligent guilty plea before a suppression hearing was held, defendant forfeited his right to appellate review of his sole contention on appeal, that his arrest arose out of an unlawful search and seizure (see People v Buckler, 80 AD3d 889, 890 [2011], lv denied, 17 NY3d 804 [2011]; People v Costa, 4 AD3d 675, 676 [2004], lv denied 2 NY3d 797 [2004]; People v Huff, 257 AD2d 678, 679 [1999], lv denied 93 NY2d 854 [1999]). Accordingly, the judgment is affirmed.
Spain, Garry and Egan Jr., JJ, concur. Ordered that the judgment is affirmed.